Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 1 of 16 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JAMKIREA WILLIAMS,
COMPLAINT
Plaintiff,
Jury Trial Demanded
-vs-

SIERRA LAND GROUP INC.,

CARIBE ROYALE ORLANDO,

and JOHN DOE # 1-10 and JANE DOE # 1-10,
(such names being fictitious as their

true names are presently unknown),

JOHN DOE ENTITY,

(such entity being a fictitious entity that
manages the hotel known as

The Caribe Royale Orlando),

Defendants.

 

INTRODUCTION

1. Plaintiff Jamkirea Williams (herzinafter “Plaintiff’) through her attorney,
Grauman Law P.C., brings this action for compensazory damages, punitive damages, and other
associated relief, including attorneys’ fees, for the wrongful and racially discriminatory acts of
Defendants SIERRA LAND GROUP INC., which cwns and operates CARIBE ROYALE
ORLANDO and their employees, agents, servants and supervisors, JOHN and JANE DOE #1-10
(collectively hereinafter the (“CARIBE ROYALE”), in violation of Ms. William’s rights under
the laws of the State and the Constitution of the Uni-ed States of America.

NATURE OF THE ACTION
2. This is an action to recover money damages arising out of the Defendants

reprehensible misconduct in violation of Plaintiff rights under 42 U.S.C. 2000a, 42 U.S.C. 1981.
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 2 of 16 PagelD 2

3. Plaintiff further asserts common-law claims against CARIBE ROYALE for
Intentional Infliction of Emotional Distress, or alternatively, Negligent Infliction of Emotional
Distress.

JURISDICTION AND VENUE

4, This action seeks redress for the violation of Plaintiff's rights, pursuant to, inter
alia, 42 U.S.C. 2000a, 42 U.S.C. 1981, and the Fourteenth Amendment of the Constitution of the
United States of America.

5. This action seeks damages based on diversity of citizenship, as Plaintiff is a
resident and citizen of the State of Georgia, and Defendants are citizens of the State of Florida;
and redress for the violation of Plaintiffs rights, pursuant to, inter alia, 42 U.S.C § 2000a, 42
U.S.C. § 1981, and the Fourteenth Amendment of tke Constitution of the United States of
America.

6. Jurisdiction of this Court is pred:cated upon 28 U.S.C. §§1331, 1332, 1343, and
1367(a).

7. Venue is proper in this Court pursuart to 28 U.S.C.§1391(b)(1) and 28

U.S.C.§1391(b)(2).

JURY DEMAND
8. Plaintiff demands a trial by jury =n th:s action.
PARTIES
9. Plaintiff is an African-American female who is a citizen of, and resides in the

State of Georgia.
10. Defendant SIERRA LAND GROUP, INC., is a corporation located at 801 North

Brand Boulevard, Suite 1010, Glendale, California $1203, and is the owner of the hotel operated
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 3 of 16 PagelD 3

as the CARIBE ROYALE HOTEL ORLANDGQ, wtich offers accommodations to the public (the
“Caribe Royal”).

11. Defendant John Doe Company, >eing the entity that owns, operates and/or
manages the hotel known as Caribe Royale Hotel O-lando), doing business as Caribe Royale
(“Defendant John Doe Company”’) is, upon informacion and belief, the owner, operator, and/or
manager of the CARIBE ROYALE ORLANDO HQTEL, located at 8101 World Center Drive,
Orlando, Florida 32821, within the United States District Court for the Middle District of
Florida.

12. Defendants John Doe #1-10, and Jane Doe #1-10, at all pertinent times, were
managers, employees, agents, servants, and supervisors of CARIBE ROYALE.

13. Defendant SIERRA LAND GROUP, INC, is sued individually, and, pursuant to
respondeat superior, is liable for the wrongful a2ts of its employees, agents, servants and
supervisors of CARIBE ROYALE, who were a: the time of the reprehensible misconduct alleged
below, were responsible for carrying out their occupational duties as employees, agents, servants
and supervisors of CARIBE ROYALE. Such liability applies to the acts of Defendant John and
Jane Doe #1-21, all of whom are sued in their individual and official capacities.

14. In connection with the Plaintiff and the circumstances described herein,
Defendants acted as the actual or apparent agen: of SERRA LAND GROUP, INC.

FACTS

15. At all pertinent times, CARIBE ROYALE has marketed itself as minutes away

from Walt Disney World, with “unbeatable Defzndants amenities” and for treating their guests to

an array of family-friendly experiences.
Case 6:21-cv-01200-WWB-DCI Document 1 Filed 07/26/21 Page 4 of 16 PagelD 4

16. On or about May 20, 2021, Plaintiff and her four (4) adolescent children traveled
from their home State of Georgia to stay at the CARIBE ROYALE for vacation, as guests,
expecting a family-friendly experience.

17, With the expectation of having < family-friendly vacation, Plaintiff made
reservations and other plans to attend restaurants and local events during her stay, including
SeaWorld.

18. On May 20, 2021, Plaintiff checked in to the CARIBE ROYALE, Tower #2, and
left the CARIBE ROYALE to have dinner with her children.

19. On May 20, 2021, at or around 11:3C p.m., Plaintiff's returned to the Tower #2
parking lot at CARIBE ROYALE.

20. At that time, Plaintiff observed taat all parking spaces within reasonable
proximity to Tower #2 were full.

21. Plaintiff drove her vehicle (the “Vehicle”) to the front entrance of the CARIBE
ROYAL, and pulled alongside a CARIBE ROYALE security staff member, who was operating a
golf cart at the time (“JOHN DOE #1”).

22. Plaintiff inquired with JOHN DOE #1 as to where she could park her Vehicle in
light of her physical disposition and there being no parking spaces available.

23. JOHN DOE #1 advised Plaintiff. in sabstance, that because the parking lot gets
full at night, Plaintiff could park her Vehicle on the “black top” but to make sure that she did not
block any parking spaces otherwise she would he “ticketed” by the CARIBE ROYALE.

24. Plaintiff expressed her concerns about not being able to park in an actual parking

space, but proceeded as JOHN DOE #1 directec.
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 5 of 16 PagelID 5

2S. The next morning, on May 21, 2021 at approximately 8:30 a.m., two (2) of
Plaintiff's children approached Plaintiffs Vehicle to retrieve some belongings, and upon
their arrival noticed Plaintiff’s Vehicle vandalized, including the following:

(a) what appeared to be a splattered chocolate milkshake on the vehicle (the
“Milkshake”);

(b) a banana (the “Banana”); and

(c) a note written on a piece of paper that was placed on the windshield (the “Note”).

26. Plaintiff's oldest child read the Note, and reported what he observed to Plaintiff.

27. The Note was written on “CARIBE ROYALE Orlando” note paper, and stated

verbatim, the following:

“Being Fat, lazy and having too many kids doesn’t make you handicap. To: Stupid
Monkey, From: The Milkshakeman.”

28. A true copy of the Note is annexed hereto as Exhibit “1”.

29, The splattered Milkshake, placement of the Banana, and the Note placed on
Plaintiff’s vehicle are collectively hereinafter referred to as the “Incident.”

30. Upon reading the Note, Plaintiff was terrified, shocked, embarrassed and
distressed, and observed two (2) of her adolescent children crying.

31. Upon observing her vandalized Vehicle, Plaintiff immediately contacted the front
desk at the CARIBE ROYALE to report the Incident, and was transferred to Caribe Royale
Security (“CARIBE ROYALE SECURITY”).

32. Plaintiff first spoke with a CARIBE ROYALE SECURITY staff member “Mr.
Roman”. Plaintiff reported the Incident to Mr. Komen, who advised that he would report to

Plaintiff's room as soon as practicable.
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 6 of 16 PagelD 6

33. When Plaintiff hung up the phone, Plaintiff's fear prompted her to contact 9-1-1
to report the Incident as well. Plaintiff was adv:sed dy local police, in substance, that a Sheriff
would be responding to her location.

34. On May 21, 2021, at approximazely 9:00 a.m., Mr. Roman appeared at Plaintiff’s
room with another CARIBE ROYALE SECURITY staff member (“JOHN DOE #2) and an
Orange County Sheriff.

35. Upon their arrival, Mr. Roman introcuced himself and requested that Plaintiff
complete a “guest statement” form while he praceeced to take photos of the banana and Note.

36. Mr. Roman and John Doe #2 advisec Plaintiff that they believed, in substance,
that it was “just a drunk guest who did this”.

37. It was apparent to Plaintiff that CAR-BE ROYALE SECURITY was reluctant to
investigate the Incident further.

38. Due to CARIBE ROYALE SUCURITY’S refusal and/or failure to investigate
and/or property investigate the Incident, Plainti7f wes further fearful of the safety and well-being
of herself and her children if she stayed at the CARIBE ROYALE any longer.

39, Plaintiff and her children gathered their belongings to put in Plaintiff’s vehicle to
leave the CARIBE ROYALE.

AQ. Upon approaching her vehicle, Plaintiff was shocked to see that her vehicle had
been washed without her permission.

4]. Plaintiff then reported to the frort desk of the CARIBE ROYALE to speak with a
senior staff member and to check out of the CARIBE ROYALE.

42. Upon approaching the front desk, Plaintiff asked to speak to a manager.
Case 6:21-cv-01200-WWB-DCI Document 1 Filed 07/26/21 Page 7 of 16 PagelD 7

43. Moments later, an individual identified as “Mr. Miller” introduced himself to
Plaintiff. Mr. Miller stated, in substance, that he only had a brief understanding of the Incident.

44, Plaintiff explained the entire Inciden- to Mr. Miller, explained her
embarrassment, fear and her dismay as to CARIBE ROYALP’S failure to show any sympathy,
properly investigate the Incident, if at all, or do anything to make her or her children feel safe at
the CARIBE ROYALE. Plaintiff also questioned why her vehicle was washed without her
permission after reporting the Incident but before ar any investigation was conducted, and
requested copies of all documentation maintained by the CARIBE ROYALE in connection with
the Incident, including “the guest statement” Mr. Rcman requested that Plaintiff complete, and
for an opportunity to review video surveillance at the CARIBE ROYALE so that she, and
CARIBE ROYALE SECURITY could see wha vandalized her vehicle and who washed her car.

4S. For reasons unbeknownst to Plaintiff. the CARIBE ROYALE was unwilling to
review any security footage to ascertain who at the CARIBE ROYALE committed the
aforementioned acts.

46. Rather, Mr. Miller advised Plaintiff that the CARIBE ROYALE would issue a full
refund for Plaintiff's vacation and asked Plaintiff to have a seat.

47. Mr. Miller then provided Plaintiff wich three business cards for Mr. Miller’s
supervisor(s) who may be able to assist Plaintif?. Mr. Miller advised that he did not have any
additional information to provide, but that Mr. Roman would have copies of documents relating
to the Incident from what may have been gathered by CARIBE ROYALE SECUIRTY that day.

48. Plaintiff and Mr. Miller then responded to Mr. Roman, who had in his possession
certain documents regarding the Incident, which inc:uded a photograph of a dining card with a

chocolate milkshake cup-stain on the card. (“DINING CARD PHOTO”).
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 8 of 16 PagelD 8

49, It was apparent that whomever had azcess to the DINING CARD PHOTO also
had a chocolate milkshake and left a stain on seid DINING CARD PHOTO.

50. By showing Plaintiff the chocolate stain on the DINING CARD PHOTO, it was
apparent that the CARIBE ROYALE clearly wanted Plaintiff to know that it was the Defendants
who committed the underlying Incident.

S51. Upon Plaintiffs review of Mr. Koman’s documents, Plaintiff took a photograph
of the DINING CARD PHOTO, which is annexed Fereto as Exhibit “2”.

52. CARIBE ROYALE SECURITY had refused to provide any video surveillance to
Plaintiff and/or any additional information to Plaintiff, despite their prior representations to the
contrary.

aah As a result of the foregoing acticns, Plaintiff was deprived of the family-friendly
vacation that Defendants, individually and/or collectively, represented that they would provide.

CAUSES GF ACTION
COUNT I
Denial of Equal Benefit under 42 U.S.C. 1981

54. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “53” with the same force and effect as though more fully set forth at
length herein.

55, At all pertinent times, while a guest at the CARIBE ROYALE, Plaintiff faced
discrimination, profiling, and harassment due to her race and ethnicity.

56. Such treatment by the DEFENDANTS deprived Plaintiff and her children of the
privilege accorded by the DEFENDANTS to other visitors of the Defendants to be free from

blatant racism, discrimination, scrutiny, profiling, harassment while guests thereof.
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 9 of 16 PagelD 9

57. Such actions by the DEFENDANTS violated Plaintiff's rights to the full and
equal benefit of the use and enjoyment of the CARIBE ROYALE, contrary to 42 U.S.C. 1981.

58. The Incident has injured Plaintiff, including, inter alia, severe emotional distress,
embarrassment, mental and emotional pain and suffering, humiliation and fear.

59. The DEFENDANTS, by and through John and Jane Does #1-20, undertook all of
the aforementioned actions while carrying out their duties as employees, agents, servants and
supervisors of the CARIBE ROYAL, or otherwise could have avoided the Incident by exercising
minimal due care for guests thereof, and intentional_y, wantonly, maliciously, recklessly and
oppressively caused the harm resulting the Plaiatiff, which should entitle Plaintiff to an award of
punitive damages.

60. By discriminating against Plaint-ff on the basis of her race and the race their
guests in the manner set forth, Defendants have individually and/or collectively denied Plaintiff
the same right to enjoy the benefits, privileges, terms, and conditions of her stay at the CARIBE
ROYALE in violation of Plaintiff's rights under the Civil Rights Act of 1866, 42 U.S.C. 1981
and the laws of the State of Florida.

61. John and Jane Does #1-10, in their individual and official capacities, are liable for
compensatory and punitive damages, in amounts to de determined at trial.

62. The DEFENDANTS is principally liable for compensatory and punitive damages,
in amounts to be determined at trial for the wrongfui acts of their employees, agents, servants
and supervisors.

63. By reason of the foregoing, Plaintiff has been damaged by Defendants in an
amount to be determined at trial, but anticipated to Le in excess of $1,000,000, plus attorneys’

fees, costs, expenses and disbursements.
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 10 of 16 PagelD 10

COUNT II

Unlawful Discrimination 42 USC 2000-a

64. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “63” with the same force ard effect as though more fully set forth at
length herein.

65. By discriminating against Plaintiff and her children on the basis of their race,
Defendants have denied Plaintiff the same right to enjoy the benefits, privileges, terms, and
conditions of contract as is, and was, enjoyed by non-A frican-American guests, in violation of
Plaintiffs rights under the Civil Rights Act of 1866 42 U.S.C. § 1981.

66. By reason of the foregoing, Plaintiff has been damaged by Defendants in an
amount to be determined at trial, but anticipated to be in excess of $1,000,000, plus attorneys’
fees, costs, expenses and disbursements.

COUNT III
Unlawful Discrimination Chapter 760 of the Florida Statutes

67. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “66” with the same force and effect as though more fully set forth at
length herein.

68. The duties of Defendants, by and through the CARIBE ROYALE, include, but
are not limited to, compliance with the laws anc regulations protecting their guests, including
Plaintiff.

69. Defendants breach of the applicable standard of care, include, but are not limited

to, the failure to (a) provide proper supervision of their staff; (b) a safe environment for all
Case 6:21-cv-01200-WWB-DCI Document 1 Filed 07/26/21 Page 11 of 16 PagelD 11

known and foreseeable guests and visitors; (c) courteous and fair treatment; (d) protect Plaintiff
from racism, harassment and criminal miscond act.

70. As a result of the aforementioned conduct of Defendants, Plaintiff has suffered
emotional distress, became physically ill and has suffered humiliation and stress related
symptoms.

71. By reason of the foregoing, Plaintiff has been damaged by Defendants in an
amount to be determined at trial, but anticipated to be in excess of $1,000,000, plus attorneys’
fees, costs, expenses and disbursements.

COUNT IV
Intentional Infliction of Emotional Distress

72. Plaintiff repeats, reiterates and reallezes each and every allegation contained in
paragraphs “1” through “71” with the same force and effect as though more fully set forth at
length herein.

73. The aforementioned actions underlyiag the Incident, including but not being
limited to Plaintiff's vandalized vehicle, banane left on her vehicle, and the Note, failure to
investigate and/or properly investigate the Incident, washing of Plaintiffs vehicle without her
prior consent and/or approval after the Incident was reported to CARIBE ROYALE SECURITY,
and which exhibited a complete lack of remorse, sympathy and respect for Plaintiff, and which is
entirely extreme and outrageous conduct for wkich all Defendants should be held accountable.

74, Defendants’ actions have caused Plaintiff and her children embarrassment and
sadness, fear for their safety and well-being, ruined Plaintiff's long planned vacation, continuing

emotional distress through the present date.
Case 6:21-cv-01200-WWB-DCI Document 1 Filed 07/26/21 Page 12 of 16 PageID 12

5p The Defendants' actions were intentidnal and constitute the intentional infliction
of emotional distress under such circumstances that a reasonably prudent person would
characterize them as outrageous and caused significant damages to the Plaintiffs.

76. By reason of the foregoing, Plaintiff has been damaged by Defendants in an
amount to be determined at trial, but anticipated to be in excess of $1,000,000, plus attorneys’
fees, costs, expenses and disbursements.

COUNT V
Negligent Infliction of Emotional Distress

77, Plaintiff repeats, reiterates and reallezes each and every allegation contained in
paragraphs “1” through “76” with the same force and effect as though more fully set forth at
length herein.

78. Defendant’s active participation in the Incident and/or failure to prevent or
otherwise protect Plaintiff and her children from the reprehensible and outrageous
aforementioned Incident, refusal and or failure <o properly investigate the Incident as handled
recklessly and/or without regard to Plaintiff anc/or her children’s safety and well-being as guests
of the DEFENDANTS.

79. As a result of the traumatizing Incident and the aforementioned act(s) by
Defendants which occurred thereafter, Plaintiff has and continues to suffer severe emotional
distress.

80. By reason of the foregoing, Plaintiff has been damaged by Defendants in an
amount to be determined at trial, but anticipatec to te in excess of $1,000,000, plus attorneys’

fees, costs, expenses and disbursements.
Case 6:21-cv-01200-WWB-DCI Document 1 Filed 07/26/21 Page 13 of 16 PagelD 13

COUNT VI
Premises Liability

81. Plaintiff repeats, reiterates and reallezes each and every allegation contained in
paragraphs “1” through “80” with the same force and effect as though more fully set forth at
length herein.

82. The Plaintiff, while guests or otherwise lawfully present upon the CARIBE
ROYALE premises, did sustain injuries as a result of Defendants' aforementioned misconduct.

83. Defendants, by and through their agents, servants, franchisees and/or employees
owed a duty to maintain the subject premises in a reasonably safe condition and free from
conditions that would render it dangerous and unsafe for the Plaintiff, and failed to adhere to
such basic requirements.

84. Defendants could have taken any number of minimal corrective measures to
ensure that visitors of the CARIBE ROYALE are free from dangerous conditions, including acts
of vandalism through minimal security measures.

85. Defendants, by and through their agents, servants, franchisees and/or employees
breached their duty owed to Plaintiff, including but not limited to, (a) creating a dangerous
condition; (b) failing to correct a known and/or apparent dangerous condition; (c) failing to
properly and/or adequately maintain the premises in a reasonably safe condition; (d) failing to
monitor and prevent their staff and/or agents frcm conduct or engaging in the racially motivated
acts described herein; and/or € failing to have adequate security measures to protect the Plaintiff.

86. By reason of the foregoing, Plairtiff has and continues to be damaged.
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 14 of 16 PageID 14

87. By reason of the foregoing, Plaintiff has been damaged by Defendants in an
amount to be determined at trial, but anticipated to be in excess of $1,000,000, plus attorneys’
fees, costs, expenses and disbursements.

COUNT VII
Negligent Hiring, Entrustment and/or Supervision

88, Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “87” with the same force and effect as though more fully set forth at
length herein.

89. Upon information and belief, Defendants have manuals and/or protocols for their
staff and security to ensure the safety and care of all guests, invitees, customers at the CARIBE
ROYALE.

90. The Defendants have breached such duty by failing to adhere to hospitality
standards, to enforce the protocals or security mechanisms of the CARIBE ROYALE and/or
fialing to adequately train, supervise or retain adequate security to minimize the likelihood of
harm suffered by guests on the premises.

91. As a result of Defendant’s failure to maintain minimal security protection,
employee training and/or adequate protocols, Plaintiff was deprived of the benefit of such
protection to ensure that she was free from knowing and/or foreseeable harm, including but not
being limited to, the Incident.

92. The Plaintiff has and continues to suffer injury as a result of Defendants’ breach.

93. By reason of the foregoing, Plairtiff has been damaged by Defendants in an
amount to be determined at trial, but anticipated to be in excess of $1,000,000, plus attorneys’

fees, costs, expenses and disbursements.
Case 6:21-cv-01200-WWB-DCI Document 1 Filed 07/26/21 Page 15 of 16 PagelD 15

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judzment against Defendants as follows:

a. On the First Claim for Relief, for a declaratory judgment finding that the
foregoing actions of the Defendants violated denied Plaintiff of Equal Benefit under the law, 42
U.S.C. 1981, the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 and 2000a, and awarding Plaintiff
monetary damages against Defendants in an amoun- to be determined at trial, but anticipated to
be no less than $1,000,000, plus interest, costs, disbursements and attorney’s fees;

b. On the Second Claim for Relief, for a declaratory judgment finding that the
foregoing actions of the Defendants discriminazed azainst Plaintiff in violation of 42 U.S.C.
§2000a, and awarding Plaintiff monetary damages against Defendants in an amount to be
determined at trial, but anticipated to be no less thar. $1,000,000, plus interest, costs,
disbursements and attorney’s fees;

c. On the Third Claim for Relief, for a declaratory judgment finding that the
foregoing actions of the Defendants discriminated azainst Plaintiff in violation of Chapter 760 of
the Florida Statutes, and awarding Plaintiff monetary damages against Defendants in an amount
to be determined at trial, but anticipated to be no less than $1,000,000, plus interest, costs,
disbursements and attorney’s fees;

d. On the Fourth Claim for Relief, zor judgment against Defendants for Intentional
Infliction of Emotional Distress, and awarding Plaintiff monetary damages against Defendants in
an amount to be determined at trial, but anticipated to be no less than $1,000,000, plus interest,
costs, disbursements and attorney’s fees;

€. On the Fifth Claim for Relief, for Negligent Infliction of Emotional Distress, and

awarding Plaintiff monetary damages against D2fendants in an amount to be determined at trial,
Case 6:21-cv-01200-WWB-DCI Document1 Filed 07/26/21 Page 16 of 16 PagelD 16

but anticipated to be no less than $1,000,000, rlus interest, costs, disbursements and attorney’s
fees;

f. On the Sixth Claim for Relief, for Premises Liability, and awarding Plaintiff
monetary damages against Defendants in an amount to be determined at trial, but anticipated to
be no less than $1,000,000, plus interest, costs, distursements and attorney’s fees;

g. On the Seven Claim for Relief, “or Negligent Hiring, Entrustment and/or
Supervision, and awarding Plaintiff monetary camages against Defendants in an amount to be
determined at trial, but anticipated to be no less than $1,000,000, plus interest, costs,
disbursements and attorney’s fees;

h. And for such other and further relief as this court deems just and proper, including

an award of punitive damages, costs, disbursements and attorney’s fees.

Dated: July 25, 2021 Respectfully submitted,

By: / scott grauman, esq. /

Scott Grauman (SG-1715)

Grauman Law P.C.

500 Village Square Crossing, Suite 101]
Palm Beach Gardens, Florida 33410
